Order entered February 3, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00542-CV

                              QADREE CAMPBELL, Appellant

                                               V.

       ANGELA MARIE PECINA A/K/A ANGELA HOWELL, ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01649-2018

                                           ORDER
       Before the Court is appellant’s January 27, 2020 objection to the reporter’s record

because it omitted Plaintiff’s Exhibit 13. On January 31, 2020, the court reporter filed an

amended volume 4 containing the exhibits, including Plaintiff’s Exhibit 13. We STRIKE the

original volume 4 of the reporter’s record filed on January 14, 2020. As Plaintiff’s Exhibit 13 is

now included in the reporter’s record, we DENY appellant’s objection as moot.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE